Citation Nr: 0803871	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
April 1978; January 1981 to January 1983; October 1988 to 
January 1989; and December 1990 to June 1991.  She also 
served performed extensive reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for a left shoulder disorder, a right knee 
disorder, and a left knee disorder.  

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran did not sustain any injuries to her knees during 
her periods of active duty and the currently diagnosed 
bilateral chondromalacia patella is not shown by competent 
medical evidence to have a nexus to service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
while on active duty, and right knee arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  A left knee disorder was not incurred or aggravated while 
on active duty, and left knee arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 and 
March 2004 letters of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.   

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all service treatment records, the May 
2004 VA examination report, as well as private medical 
records from Ronald Benitez, M.D., Phillip A. G. Karpos, 
M.D., M. Kevin Smith, M.D., the Magee Rehabilitation 
Hospital, St. Thomas Medical Plaza, Thomas Jefferson 
University Hospital, Cedar Tree Medical and Surgical, and 
Beebe Medical Center.  The service treatment records from the 
veteran's periods of active duty do not show any treatment 
for knee injuries, or a diagnosis of any chronic knee 
disabilities.  

The appellant's reserve records do note treatment for 
bilateral chondromalacia in April and September 1999, but 
there is no evidence of any injury to either knee while she 
served on active duty for training or inactive duty for 
training, or of a disease process affecting the knees being 
first demonstrated while on active duty for training.

Records from Philip A. G. Karpos, M.D., note an eight week 
history of bilateral knee pain in April 1998, and a diagnosis 
of chondromalacia of the patella in April 2000.  The veteran 
denied a history of trauma.

The private and VA treatment records do not include any 
opinion linking right and/or left knee disorders to the 
veteran's military service.  These medical records also do 
not reveal competent evidence of compensably disabling right 
and/or left knee degenerative joint disease within a year of 
the veteran's separation from active duty.  While there is 
evidence of current right and left knee disabilities, 
diagnosed as chondromalacia patella, without competent 
evidence linking a currently diagnosed knee disorders to her 
service, the benefit sought on appeal cannot be granted.  
Consequently, the claims for service connection for right and 
left knee disorders are denied.  




ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  


REMAND

The veteran's service treatment records show that she 
sustained a left rotator cuff injury in November 1988.  Upon 
VA examination in May 2004, there was no evidence of a 
chronic left shoulder disability and the claim was denied.  
Subsequently, the veteran submitted a September 2006 letter 
from Cedar Tree Medical and Surgical that indicated that she 
had been receiving treatment for her left shoulder since May 
2005.  It is unclear whether she has been diagnosed with a 
chronic left shoulder disorder because the full clinical 
reports from this facility have not been obtained.  
Nevertheless, since the statement tends to show evidence of a 
current left shoulder disorder, the Board finds that 
additional development is warranted.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the claim.  The consequences for failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
that shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.  

Accordingly, the case is REMANDED for the following action:  

1.  After obtaining the necessary release 
from the veteran, the RO should obtain 
complete clinical records from Cedar Tree 
Medical and Surgical that pertain to the 
treatment of the veteran's left shoulder.  

2.  If, and only if, the additional 
treatment records show that the veteran 
has been diagnosed with a chronic left 
shoulder disability, schedule the veteran 
for a VA joints examination to ascertain 
whether any currently diagnosed left 
shoulder disability is related to the 
injury she sustained in service.  The 
veteran's claims folder must be made 
available to the examiner.  After a 
thorough clinical evaluation, and a review 
of the relevant medical reports, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed left shoulder 
disorder is related to the left rotator 
cuff injury the veteran sustained in 
service.  

3.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  

4.  Thereafter, the issue of entitlement 
to service connection for a left shoulder 
disorder should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


